FILED
M¢.Rzuzov»

    Cl€l'l(, U.S. DlSlflCf & Ballkfl|pl€y
C0urts for the District of Go|umbla
FOR THE DISTRICT OF COLUMBIA

GERALD IVERSON, JR., )
)

Plaintiff, )

)

v. ) Civil Action No.  ~" 

)

INTERNAL REVENUE SERVICE )
COMMISSIONER, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

Plaintiff appears to accuse the Commissioner of lnternal Revenue and IRS attorneys and
claims examiners of "committing fraud, gross negligence, [and] obstruction of justice," Compl.
at 2-4 (page numbers designated by plaintiff), among other offenses, see id. at 3-4, for their
alleged refusal to resolve disputes arising from plaintiff’ s demands for refunds, see generally id.

at l-4 to 3-4.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

3

(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). As drafted, the complaint fails
to comply with Rule S(a), and it will be dismissed. An Order consistent with this Memorandum

Opinion is issued separately.

ét”l/@»te 5 flue/ca

United States District Judge

DATE; 2 /C> /Ll